             Case 5:20-cv-00449 Document 1 Filed 04/09/20 Page 1 of 4




                       IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF TEXAS
                               SAN ANTONIO DIVISION

CHRISTOPHER SALINAS                              §
     Plaintiffs                                  §
v.                                               §                  Civil Action No.: 5:20-CV-00449
                                                 §
STATE FARM MUTUAL AUTOMOBILE                     §
INSURANCE COMPANY                                §
     Defendant


                 DEFENDANT STATE FARM MUTUAL AUTOMOBILE
                  INSURANCE COMPANY’S NOTICE OF REMOVAL


TO THE HONORABLE UNITED STATES DISTRICT JUDGE:

       Defendant State Farm Mutual Automobile Insurance Company (“State Farm”) files this

Notice of Removal pursuant to 28 U.S.C. § 1446(a) and respectfully shows the following:

                                    Procedural Background

       1.      On March 2, 2020, Plaintiff filed his Original Petition against diverse Defendant

State Farm Mutual Automobile Insurance Company (“State Farm”), styled Cause No.

2020CI04351; Christopher Salinas vs. State Farm Mutual Automobile Insurance Company; In the

224th Judicial District Court, Bexar County, Texas. Defendant filed its answer on March 20, 2020.

                                        Nature of the Suit

       2.      This lawsuit involves claims for personal injuries arising out of an automobile

accident which occurred on June 11, 2019. Plaintiff claims tortfeasor Veronica Barrera was

negligent in her handling of her vehicle. Plaintiff asserts claims against State Farm for breach of

contract, negligence/gross negligence, breach of the duty of good faith and fair dealing, breach of

the deceptive trade practices act, insurance code violations. Plaintiff also seeks a declaratory

judgment. Plaintiff seeks damages for medical expenses, physical pain, mental anguish,
              Case 5:20-cv-00449 Document 1 Filed 04/09/20 Page 2 of 4




disfigurement, physical impairment, lost wages, and miscellaneous expenses. Plaintiff also seeks

to recover attorney’s fees, exemplary damages, and statutory penalties.

                                        Basis for Removal

        3.     Removal is proper under 28 U.S.C. §1332 because there is complete diversity of

citizenship between the parties and the amount in controversy exceeds $75,000.00, exclusive of

interest and costs.

        4.     There is complete diversity of citizenship between the parties. At the time State

Farm was served with the citation on March 12, 2020, and as of the date of filing this Notice, State

Farm was and is a citizen of Illinois. Defendant was incorporated under the laws of the State of

Illinois, and its principal place of business is in Bloomington, Illinois. Accordingly, State Farm

was and is considered an out-of-state citizen for diversity jurisdiction purposes.

        5.     Upon information and belief, Plaintiff was a citizen of Texas when he filed his

Original Petition, and continues to be a citizen of Texas.

        6.     Further, this Court has diversity jurisdiction over this matter because the amount in

controversy exceeds $75,000.00, exclusive of interest and costs. Plaintiff pleads in his Original

Petition for the recovery of damages of more than $100,000.00 and actual damages of up to

$200,000.00. The uninsured/underinsured motorist (“UM/UIM”) policy provides UM/UIM limits

of $30,000.00 per person. (See State Farm Policy and Declarations Page). Plaintiff also seeks the

recovery of exemplary damages, statutory penalties, and attorney’s fees.

                              The Removal is Procedurally Correct

        7.     Plaintiff filed suit against Defendant State Farm in state court on March 2, 2020.

Defendant was served on March 12, 2020. Defendant filed its answer in state court on March 20,

2020.




                                                 2
               Case 5:20-cv-00449 Document 1 Filed 04/09/20 Page 3 of 4




         8.     Removal is timely pursuant to 28 U.S.C. § 1446(b) and (c) and Thompson v.

Deutsche Bank Nat. Trust Co., 775 F.3d 298 (5th Cir. 2014). In Thompson, the Fifth Circuit held

that a defendant’s right to removal under 28 U.S.C. § 1446(b) and (c) runs from the date it is

formally served with process. Here, State Farm was served on March 12, 2020.

         9.     Venue is proper in this district under 28 U.S.C. § 1446(a) because this district and

division embrace the place in which the removed action has been pending and because a substantial

part of the events giving rise to Plaintiff’s claim allegedly occurred in this district.

         10.    Pursuant to 28 U.S.C. § 1446(a), all pleadings, process, orders, and all other filings

in the state court action are attached to this notice.

         11.    Pursuant to 28 U.S.C. § 1446(d), promptly after Defendant State Farm files this

Notice, written notice of filing of this Notice of Removal will be given to Plaintiff, the adverse

party.

         12.    Pursuant to 28 U.S.C. § 1446(d), a true and correct copy of this Notice will be filed

with the Clerk of the 224th Judicial District Court of Bexar County, Texas, promptly after

Defendant State Farm files this Notice.

         WHEREFORE, Defendant State Farm Mutual Automobile Insurance Company requests

that this action be removed from the 224th Judicial District Court of Bexar County, Texas to the

United States District Court for Western District of Texas, San Antonio Division, and that this

Court enter such further orders as may be necessary and appropriate.




                                                   3
             Case 5:20-cv-00449 Document 1 Filed 04/09/20 Page 4 of 4




                                                     Respectfully submitted,

                                                     LINDOW STEPHENS TREAT LLP



                                                     By:
                                                            Margaret Brown
                                                            State Bar No. 24092181
                                                            One Riverwalk Place
                                                            700 N. St. Mary’s St., Suite 1700
                                                            San Antonio, Texas 78205
                                                            (210) 227-2200 (telephone)
                                                            (210) 227-4602 (facsímile)
                                                            mbrown@lstlaw.com

                                                     Counsel for Defendant State Farm Mutual
                                                     Automobile Insurance Company




                                CERTIFICATE OF SERVICE

        The undersigned hereby certifies that a copy of the foregoing Defendant State Farm Mutual
Automobile Insurance Company’s Notice of Removal was filed electronically with the United
States District Court for the Western District of Texas, San Antonio Division, with notice of case
activity to be generated and sent electronically by the Clerk of the Court with ECF notice being
sent and a copy mailed via certified mail on this 9th day of April, 2020, addressed to those who do
not receive notice from the Clerk of the Court.

       Karl B. Brock
       State Bar No. 03044150
       BROCK & BROCK, P.C.
       803 E. Mistletoe
       San Antonio, Texas 78212
       Telephone: (210) 733-6666
       Telecopier: (210) 733-6893
       karlb@brockandbrock.com


                                                            ______________________________
                                                            Margaret Brown




                                                4
